In a proceeding pursuant to subdivision 3 of section 50-h of the General Municipal Law to make available for inspection and copying the transcript of an examination of a claimant by respondent City of Yonkers, petitioners appeal from (1) an order of the Supreme Court, Westchester County, entered January 30, 1974, which denied the application and (2) as limited by their brief, from so much of a further order of the same court, entered March 11, 1974, as, on renewal and reargument of the application, again denied it, but without prejudice to petitioners’ rights to *894discovery, if any, in certain related actions. Appeal from order entered January 30, 1974 ■ dismissed as academic. That order was superseded by the order of March 11, 1974 (Matter of Bauer v. Gity of New York, 33 A D 2d 784; Sado v. Sado, 32 A D 2d 546). Order entered March 11, 1974, affirmed insofar as appealed from. No opinion. Respondent Getty Square Plaza Corporation is awarded one bill of $20 costs and disbursements against appellants to cover both appeals. Latham, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur. [76 Misc 2d 476.]